SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 033-17774-NY HYBRED INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 93-0955290 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 370 W. Pleasantview Ave., Suite 163, Hackensack, NJ 0760 (Address of principal executive office) Registrant's telephone number, including area code: (201) 788-3785 Former name, former address and former fiscal year, if changed since last report. Check whether the Issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NOþ 169,365,519 shares of Common Shares, par value $0.001 per share, were outstanding as of September 30, 2010. HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) CONTENTS Page PART I- FINANCIAL INFORMATION ITEM 1- FINANCIAL STATEMENTS Balance sheets as of September 30, 2010 (unaudited) and December 31, 2009 1 Statements of operations for the nine and three months ended September 30, 2010 and September 30, 2009 (unaudited) 2 Statements of cash flows for the nine months ended September 30, 2010 and September 30, 2009 (unaudited) 3 Notes to financial statements 4 ITEM 2- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3- QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4- CONTROLS AND PROCEDURES 13 PART II- OTHER INFORMATION ITEM 1- LEGAL PROCEEDINGS 13 ITEM 1A- RISK FACTORS 13 ITEM 2- UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3- DEFAULT UPON SENIOR SECURITIES 14 ITEM 4- SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5- OTHER INFORMATION 14 ITEM 6- EXHIBITS 15 SIGNATURES 16 Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes Oxley Act 17 Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes Oxley Act 18 HYBRED INTERNATIONAL, INC. ( A Developmental Stage Company) BALANCE SHEETS As of September 30, 2010 and December 31, 2009 ASSETS Sept 30, December 31, (Unaudited) CURRENT ASSETS: Cash in bank $ $ Total current assets - FIXED ASSETS: Tools and Dies (Note 5) Less: accumulated depreciation ) ) Net fixed assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Accounts payable $ $ NJ Corporation business tax payable Loans payable (Note 6) Due to-shareholders (Note 7) Accrued interest payable Deferred income ( Note 8) Total liabilities STOCKHOLDERS’ EQUITY: Common stock, par value $.001 per share; authorized 500,000,000shares at September 30, 2010 and 200,000,000 shares authorized at December 31, 2009. Issued and outstanding, 169,365,519 shares at September 30, 2010 and at December 31, 2009 169,366 169,366 Preferred stock, no par value, authorized 1,000,000 shares, none issued and outstanding as of September 30, 2010 and December 31, 2009 - - Additional paid in capital - - Retained earnings (deficit) ) ) Total stockholder’s equity ) ) Total liabilities and stockholder’s equity $ $ The accompanying notes should be read in conjunction with the financial statements -1- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) STATEMENT OF OPERATIONS For the Nine and Three Months Ended September 30, 2010 and September 30, 2009 Nine Months Ended Three Months Ended Sept 30, Sept 30, Sept 30, Sept 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES: Revenues $
